DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
4.	Regarding Claim 13, the claim language has since been cancelled and incorporated into independent claims 1 and 10.  Therefore, the arguments are addressed with respect to amended claims 1 and 10.  The applicant first argues that Zhang U.S. 2013/0116681 (herein referred to as “Zhang”) fails to teach or suggest the reduction of the velocity of an electromechanical tool to a second threshold velocity with a sensed temperature is within a second predetermined temperature range, that Zhang simply uses different parameters for different ranges but does not specifically state velocity or temperature being any specific first and second threshold/range.  The applicant then argues that there is no motivation to combine Malackowski U.S. 
5.	Regarding the first argument, the examiner does not rely on Zhang to specifically teach a second velocity threshold in correspondence to a second temperature range, but relies on the Zhang to teach a plurality of output parameters that are adjusted based on different values of sensed ranges (see Fig. 8, ref num 809 and 805, para 0039).  As discussed in the previous office action, Malackowski already discloses reducing the velocity of the instrument based on a sensed temperature (para 0166 “feed rate calculator 284, based on the temperature represented by the TISSUE TEMP signal…determines the appropriate tissue temperature feed rate adjustment coefficient”; also see para 0169).  This is done by referencing a look-up table (para 0166 and 0169) indicating that there a plurality of temperatures to refer to in order to modify the velocity/feed rate.  Since Malackowski already uses a look-up table to compare a velocity adjustment with the sensed temperature, Zhang is only relied upon to modify Malackowski’s look-up table to contain multiple thresholds and ranges in which the velocity is adjusted on.  Therefore, one could modify Malackowski’s look-up table to include a first and second threshold to reduce velocity based on a first and second 
6.	Regarding the second argument, there is motivation to combine Malackowski with Zhang as Malackowski already teaches a look-up table (para 0166 and 0169) and also teaches that a reduction of the velocity of the instrument reduces the chances of tissue being adversely affected (para 0168).  Zhang teaches that providing threshold/ranges allows for the control parameters to be adaptively selected for each patient, specific to their needs and treatment (Zhang, para 0039).  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Zhang and Malackowski in order to adapt the treatment process according to the need of the patient to reduce the chances of the tissue being adversely affected.
7.	Therefore, the rejection of the previous claim 13, now claims 1 and 10, stand.
8.	It is acknowledged that Claims 1, 8, 10, 11, and 14 have been amended, claims 6, 12, and 13 have been cancelled, and claims 19-23 have been newly added.
9.	Due to the amendment of claim 1, the previous U.S.C. 102 rejections of claims 1-2, 5-7, 9-12, and 14-17 have been withdrawn.
10.	Due to the amendments of claims 1 and 10, the U.S.C. 103 rejection of claims 3, 4, and 18 have been modified.

Claim Rejections - 35 USC § 112
11.	The previous U.S.C. 112 rejections regarding claims 8 and 11 have been withdrawn, due to the amendments of claims 8 and 11.

Claim Rejections - 35 USC § 103
12.	Claims 1-2, 5, 7, 9-11, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Zhang.
13.	Regarding Claim 1, Malackowski discloses:
an electromechanical arm configured for movement in multiple axes (manipulator 50 includes arms 68 and 70 having three degrees of freedom, figures 2 and 3, [0069]);
an electromechanical tool having an instrument shaft and an end effector formed thereon (surgical instrument 160 includes instrument shell 162 and energy applicator 184, figures 8-10, [0097, 0102]), the electromechanical tool being configured to be mounted on the electromechanical arm, and the electromechanical tool being configured to move with or relative to the electromechanical arm and apply energy to tissue engaged by the end effector (surgical instrument 160 is attached to the arms of manipulator 50 such that the manipulator 50 can position and orient the surgical instrument 160 and performs the intended medical procedure, [0064]; the medical procedure can include applying energy to tissue by the energy applicator 184 which can include ultrasonic energy, photonic energy, or RF electrodes, [0102, 0124]); and
a controller operatively coupled to the electromechanical arm and the electromechanical tool (manipulator controller 124 is included in cart 52 of manipulator 50, figures 2 and 11, [0089]), the controller configured to retard advancement of the electromechanical tool toward a tissue surface based on a sensed temperature of the end effector (manipulator controller 124 runs software modules including behavior control [0146], the behavior control includes a tool path force calculator 278 and a feed rate calculator 284, [0149-0150]; the feed rate calculator 284 determines the velocity which is controlled in part in response to the measured temperature of the energy applicator 184 to decrease the feed rate, [0165-0166]);
the velocity is reduced to a first threshold velocity when the temperature is within a first predetermined temperature range (feed rate calculator 284 determines a feed rate adjustment coefficient based on the energy applicator temperature approaching or above a level at which there is appreciable damage to the tissue such that the coefficient may decrease from unity, [0165]).
Malackowski discloses reducing the velocity of the surgical instrument based in part on a sensed temperature of the end effector by using a look-up table to determine a feed rate adjustment coefficient such that for an acceptable temperature range an adjustment coefficient is 1.0 which as a multiplier does not adjust the velocity, [0166, 0169], and for a temperature approaching or above a level at which tissue damage occurs a retrieved adjustment coefficient may decrease from unity. Malackowski does not specifically disclose a second threshold temperature and corresponding feed rate or velocity adjustment coefficient.
However, in the same field of endeavor, Zhang teaches the use of a look-up table for adjusting surgical device output parameters to different values based on different sensed ranges (shown in figure 8, the number of ablation pulses 809 is determined from a look-up table for three different ranges of tissue size 805, [0039]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the look-up tabled disclosed by Malackowski to include multiple temperature ranges having different adjustment coefficients such that a velocity could be adjusted to different rates based on more temperature ranges than just an acceptable and unacceptable temperature such as Zhang teaches having three different control outputs based on three sensed ranges.  Malackowski discloses velocity adjustment based on a threshold temperature to minimize heat damage to surrounding tissue [0165].  Providing a greater range of adjustments to the velocity of the tool would provide a more customized treatment based on the sensed parameters ensuring that the most effective treatment is performed while minimizing the extent that surrounding tissue is damaged.

14.	Regarding claim 2, Malackowski discloses:
a sensor configured to sense the temperature of the end effector (temperature sensor 97 can measure the temperature of energy applicator 184, [0165]).

15.	Regarding claim 5, Malackowski discloses:
a sensor configured to sense a position of the end effector relative to a tissue surface (surgical navigation system 210 monitors the position of the end effector 110 to which surgical instrument 160 is attached relative to the treatment site on the patient, [0064]).

16.	Regarding claim 7, Malackowski discloses:
the controller is configured to retard advancement of the electromechanical tool when the end effector is within a predetermined threshold distance from a tissue surface (surgical navigation system 210 determines when the instrument is approaching a boundary and limits the advancement such that it does not move outside of the defined boundary, [0066]).

17.	Regarding claim 8, Malackowski discloses the predetermined threshold distance varies based on the sensed temperature of the end effector (surgical navigation system 210 determines a first position of the instrument 160 at a distance within a boundary and allows the manipulator 50 to move the instrument 160 at the determined feed rate calculated in part by temperature signals, [0066-0067; 0150-0152]).


18.	Regarding claim 9, Malackowski discloses:
a sensor configured to sense a distance of the end effector from a tissue surface (surgical navigation system 210 monitors the position of the end effector 110 to which surgical instrument 160 is attached relative to the treatment site on the patient, [0064]).

19.	Regarding claim 10, Malackowski discloses:
applying energy to a tissue using an end effector formed on an instrument shaft of an electromechanical tool, the electromechanical tool being mounted on an electromechanical arm (energy applicator 184 of surgical instrument 160 applies energy to tissue at a target site, [0102]; the surgical instrument 160 is attached to manipulator 50 which includes arms 68 and 70 to position the instrument relative to the patient, figure 1, [0064, 0068]);  
receiving, during an application of the energy to the tissue, a sensed temperature of the end effector (a feed rate calculator 284 receives a temperature signal from a sensor 97 indicating the temperature of the energy applicator, [0165]); and
the velocity is reduced to a first threshold velocity when the temperature is within a first predetermined temperature range (feed rate calculator 284 determines a feed rate adjustment coefficient based on the energy applicator temperature approaching or above a level at which there is appreciable damage to the tissue such that the coefficient may decrease from unity, [0165]).
Malackowski discloses reducing the velocity of the surgical instrument based in part on a sensed temperature of the end effector by using a look-up table to determine a feed rate adjustment coefficient such that for an acceptable temperature range an adjustment coefficient is 1.0 which as a multiplier does not adjust the velocity, [0166, 0169], and for a temperature approaching or above a level at which tissue damage occurs a retrieved adjustment coefficient may decrease from unity. Malackowski does not specifically disclose a second threshold temperature and corresponding feed rate or velocity adjustment coefficient.
However, in the same field of endeavor, Zhang teaches the use of a look-up table for adjusting surgical device output parameters to different values based on different sensed ranges (shown in figure 8, the number of ablation pulses 809 is determined from a look-up table for three different ranges of tissue size 805, [0039]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the look-up tabled disclosed by Malackowski to include multiple temperature ranges having different adjustment coefficients such that a velocity could be adjusted to different rates based on more temperature ranges than just an acceptable and unacceptable temperature such as Zhang teaches having three different control outputs based on three sensed ranges.  Malackowski discloses velocity adjustment based on a threshold temperature to minimize heat damage to surrounding tissue [0165].  Providing a greater range of adjustments to the velocity of the tool would provide a more customized treatment based on the sensed parameters ensuring that the most effective treatment is performed while minimizing the extent that surrounding tissue is damaged.

20.	Regarding claim 11, Malackowski discloses:
the sensed temperature comprises one of a sensed temperature of the end effector (sensor 97 can measure the temperature of energy applicator 184, [0165]) and a sensed temperature of the tissue surface ([0165] “the signal output by sensor 97 may be representative of the temperature of the tissue or the temperature of the energy applicator”).

21.	Regarding claim 14, Malackowski discloses:
the first threshold velocity is adjusted by a first amount in response to determining that the electromechanical tool is a first threshold distance from the tissue surface (surgical navigation system 210 determines a first position of the instrument 160 at a distance within a boundary and allows the manipulator 50 to move the instrument 160 at the determined feed rate calculated in part by temperature signals, [0066-0067; 0150-0152]).

22.	Regarding claim 15, Malackowski discloses:
the first threshold velocity is adjusted by a second amount in response to determining that the electromechanical tool is a second threshold distance from the tissue surface (surgical navigation system 210 determines a second position at a boundary distance from the surgical site where the movement of the instrument 160 by manipulator 50 is halted, [0066-0067], Examiner notes that the surgical navigation system operates to control the instrument position/distance from a boundary concurrently with the feed rate calculator which determines the instrument velocity based in part on temperature signals).

23.	Regarding claim 16, Malackowski discloses:
the velocity is reduced based on a sensed position of the end effector relative to the tissue surface (surgical navigation system 210 determines a position of instrument 160 at a boundary distance from the surgical site where the movement of the instrument 160 by manipulator 50 is halted, [0066-0067]).

24.	Regarding claim 17, Malackowski discloses:
the temperature is sensed by a sensor on the end effector (temperature sensor 97 can measure the temperature of energy applicator 184, [0165]).

25.	Regarding claim 19, Malackowski discloses:
	At least one data processor (navigation processor, ref num 218), and
	Memory storing instructions ([0119] “pose-describing data are stored in memory integral with both manipulator controller 124 and navigation processor 218”; [0122] “coordinate system and pose data are stored in a memory integral with the end effector 110, coupling assembly 111, instrument 160, or energy applicator 184. There may be some versions where these data are stored in the memory integral to the manipulator controller 124”) configured to cause the at least one data processor to perform operations comprising:
applying energy to a tissue using an end effector formed on an instrument shaft of an electromechanical tool, the electromechanical tool being mounted on an electromechanical arm (energy applicator 184 of surgical instrument 160 applies energy to tissue at a target site, [0102]; the surgical instrument 160 is attached to manipulator 50 which includes arms 68 and 70 to position the instrument relative to the patient, figure 1, [0064, 0068]);  
receiving, during an application of the energy to the tissue, a sensed temperature of the end effector (a feed rate calculator 284 receives a temperature signal from a sensor 97 indicating the temperature of the energy applicator, [0165]); and
the velocity is reduced to a first threshold velocity when the temperature is within a first predetermined temperature range (feed rate calculator 284 determines a feed rate adjustment coefficient based on the energy applicator temperature approaching or above a level at which there is appreciable damage to the tissue such that the coefficient may decrease from unity, [0165]).
Malackowski discloses reducing the velocity of the surgical instrument based in part on a sensed temperature of the end effector by using a look-up table to determine a feed rate adjustment coefficient such that for an acceptable temperature range an adjustment coefficient is 1.0 which as a multiplier does not adjust the velocity, [0166, 0169], and for a temperature approaching or above a level at which tissue damage occurs a retrieved adjustment coefficient may decrease from unity. Malackowski does not specifically disclose a second threshold temperature and corresponding feed rate or velocity adjustment coefficient.
However, in the same field of endeavor, Zhang teaches the use of a look-up table for adjusting surgical device output parameters to different values based on different sensed ranges (shown in figure 8, the number of ablation pulses 809 is determined from a look-up table for three different ranges of tissue size 805, [0039]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the look-up tabled disclosed by Malackowski to include multiple temperature ranges having different adjustment coefficients such that a velocity could be adjusted to different rates based on more temperature ranges than just an acceptable and unacceptable temperature such as Zhang teaches having three different control outputs based on three sensed ranges.  Malackowski discloses velocity adjustment based on a threshold temperature to minimize heat damage to surrounding tissue [0165].  Providing a greater range of adjustments to the velocity of the tool would provide a more customized treatment based on the sensed parameters ensuring that the most effective treatment is performed while minimizing the extent that surrounding tissue is damaged.

26.	Regarding claim 20, Malackowski discloses:
the first threshold velocity is adjusted by a first amount in response to determining that the electromechanical tool is a first threshold distance from the tissue surface (surgical navigation system 210 determines a first position of the instrument 160 at a distance within a boundary and allows the manipulator 50 to move the instrument 160 at the determined feed rate calculated in part by temperature signals, [0066-0067; 0150-0152]).

27.	Regarding claim 21, Malackowski discloses:
the first threshold velocity is adjusted by a second amount in response to determining that the electromechanical tool is a second threshold distance from the tissue surface (surgical navigation system 210 determines a second position at a boundary distance from the surgical site where the movement of the instrument 160 by manipulator 50 is halted, [0066-0067], Examiner notes that the surgical navigation system operates to control the instrument position/distance from a boundary concurrently with the feed rate calculator which determines the instrument velocity based in part on temperature signals).

28.	Regarding claim 22, Malackowski discloses:
the temperature is sensed by a sensor on the end effector (temperature sensor 97 can measure the temperature of energy applicator 184, [0165]).

29.	Claims 3, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Zhang and Welches et al. (US Patent Application Publication No. 2009/0024023), hereinafter, Welches.
30.	Regarding claim 3, Malackowski discloses the invention as recited in claim 2 including a temperature sensor (temperature sensor 97 sensing end effector temperature, [0165]), but fails to disclose the temperature sensor is an IR sensor.
However, in the same field of endeavor, Welches teaches the use of an infrared camera to monitor temperatures of a surgical field (shown in figures 1 and 2, infrared camera 105 images the surgical field 101 to monitor surface temperatures, [0002]; Examiner notes that the infrared camera images the entire surgical field which includes the treatment instrument as it is used on the patient).

31.	Regarding claim 18, Malackowski discloses sensing end effector temperature [0165], but is silent on the temperature sensing method or device.  
However, in the same field of endeavor, Welches teaches the use of an infrared camera to monitor surface temperatures in a surgical field (shown in figures 1 and 2, infrared camera 105 images the surgical field 101 to monitor surface temperatures, [0002]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the surgical system disclosed by Malackowski to use an infrared camera to monitor the temperature of the energy applicator tip of the surgical instrument within the surgical field as taught by Welches.  Doing so would provide temperature information about the surgical field including location information, which could help prevent tissue damage caused by overheating by providing a feedback signal indicating localized temperature information and values (Welches, [0007]).  

32.	Regarding claim 23, Malackowski discloses sensing end effector temperature [0165], but is silent on the temperature sensing method or device.  
However, in the same field of endeavor, Welches teaches the use of an infrared camera to monitor surface temperatures in a surgical field (shown in figures 1 and 2, infrared camera 105 images the surgical field 101 to monitor surface temperatures, [0002]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the surgical system disclosed by Malackowski to use an infrared camera to monitor the temperature of the energy applicator tip of the surgical instrument within the surgical field as taught by Welches.  Doing so would provide temperature information about the surgical field including location information, which could help prevent tissue damage caused by overheating by providing a feedback signal indicating localized temperature information and values (Welches, [0007]).  

33.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Zang and Wang et al. (US Patent Application Publication No. 2013/0338664), hereinafter Wang.
34.	Regarding claim 4, Malackowski discloses the invention as recited in claim 2 including a temperature sensor (temperature sensor 97, [0165]), but fails to disclose the temperature sensor is a thermocouple disposed on the end effector.
However, in the same field of endeavor, Wang teaches:
the sensor comprises a thermocouple disposed on the end effector (temperature sensors 4 for monitoring electrode 3 temperature can be thermocouples, figure 1, [0032]).
Malackowski is silent on the specific type of temperature sensor used to monitor the energy applicator temperature from which it can be inferred that the type of sensor is not of particular importance to the functioning of the disclosed invention.  Thermocouples are taught by Wang to be suitable for use in monitoring the temperature of a surgical energy applicator and well-known in the art (Wang, [0009]).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the surgical instrument disclosed by Malackowski to use a thermocouple to sense the temperature of the instrument tip as taught by Wang by simple substitution.  Doing so would provide the expected result of measuring the temperature of the energy applicator tip of the instrument.  See MPEP § 2143 (I)(B), describing one of the exemplary rationales set forth by the U.S. Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) to support a conclusion of obviousness that is consistent with the proper “functional approach” to the determination of obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996). 

	
Double Patenting
35.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
36.	The previous 35 U.S.C. 101 statutory double patenting rejection, regarding claims 1, 7, and 8 in the present invention, have been withdrawn.
37.	Claims 1-5, 7-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 10,398,517. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical inventions that are related in scope, and only vary based on their dependencies within the claims.

Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenihan et al. (US Patent No. 8,206,380) discloses a method of measuring contact force exerted on tissue by a medical device by monitoring tissue temperature.  Buske (US Patent Application Publication No. 2013/0199540) discloses a plasma treatment device with a robotically controlled positioning system for varying the distance of the treatment device from the tissue based on temperature measurements.  
39.	Applicant's amendment necessitated the new ground(s) of rejection, due to the newly added claims, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794